

GRIFFON CORPORATION
2016 PERFORMANCE BONUS PLAN
(amended and restated as of January 29, 2020)
Section 1. Purpose. The purpose of the Griffon Corporation 2016 Performance
Bonus Plan (the “Plan”) is to benefit and advance the interests of Griffon
Corporation, a Delaware corporation (the “Company”), by rewarding selected
employees of the Company and its subsidiaries and divisions (each such
subsidiary or division is referred to herein as a “Business Unit”) for their
contributions to the Company’s financial success and thereby motivate them to
continue to make such contributions in the future by granting performance-based
awards (“Awards”).
Section 2. Certain Definitions. For the purposes of the Plan the following terms
shall be defined as set forth below:
(a) “Base Salary Percentage” means a percentage of the Participant’s annual base
salary in effect as of the later of (i) the first day of the Performance Period
or (ii) the common salary adjustment date within the Performance Period.
(b) “Board” means the Board of Directors of the Company.
(c) “Code” means the Internal Revenue Code of 1986, as amended.
(d) “Committee” means the Compensation Committee of the Board.
(e) “Company Plan” means the Company’s internal Fiscal Year Plan for the
relevant Fiscal Year.
(f) “Financial Criteria” has the meaning given to that term in Section 6(a)
hereof.
(g) “Fiscal Year” means the fiscal year ending on September 30 or such other
period that the Company may hereafter adopt as its fiscal year.
(h) “Named Executive Officer” shall mean, at any point in time, any officer of
the Company (i) who was identified as a “Named Executive Officer” (as such term
is defined in Item 402 of Regulation S-K promulgated under the Securities Act of
1933, as amended) in the most recent Proxy Statement of the Company, or (ii) who
is expected to be identified as a “Named Executive Officer” in the Proxy
Statement of the Company to be filed with respect to the then current fiscal
year of the Company.
(i) “Performance Period” means the period of time over which the Performance
Threshold must be satisfied, which period may be of such length as the
Committee, in its discretion, shall select. The Performance Period need not be
identical for all Awards. Within one Fiscal Year, the Committee may establish
multiple Performance Periods.
(j) “Performance Threshold” has the meaning given to such term in Section 6(b)
hereof.
(k) “Required Period” shall mean (i) with respect to an Award to a Named
Executive Officer, no later than the earlier of (A) the ninetieth (90th) day
after the beginning of the applicable Performance Period and (b) the end of the
period that constitutes the first twenty-five percent (25%) of the applicable
Performance Period; and (ii) with respect to an Award to any Eligible Person
other than a Named Executive Officer, the applicable Performance Period.


2



--------------------------------------------------------------------------------




(l) “Target” has the meaning given to such term in Section 6(a) hereof.     
Section 3. Administration of the Plan.
(a) Generally. The Plan shall be administered by the Committee. The Committee is
authorized to administer, interpret and apply the Plan and from time to time may
adopt such rules, regulations and guidelines consistent with the provisions of
the Plan as it may deem advisable to carry out the Plan, except that the
Committee may authorize any one or more of its members, or any officer of the
Company, to execute and deliver documents on behalf of the Committee. The
Committee’s interpretations of the Plan, and all actions taken and
determinations made by the Committee pursuant to the powers vested in it
hereunder, shall be conclusive and binding on all parties concerned, including
the Company, its stockholders and Participants (as defined below). The Committee
shall have authority to determine the terms and conditions of the Awards granted
to Participants.
(b) Delegation. The Committee may delegate its responsibilities for
administering the Plan to any executive officer of the Company, as the Committee
deems necessary; provided however, that the Committee shall not delegate its
responsibilities under the Plan relating to Named Executive Officers.
(c) Reliance and Indemnification. The Committee may employ attorneys,
consultants, accountants or other persons, and the Committee, the Company and
its officers and directors shall be entitled to rely upon the advice, opinions
or valuations of any such persons. No member of the Committee nor any executive
officer of the Company shall be personally liable for any action, determination
or interpretation taken or made in good faith by the Committee or such executive
officer of the Company with respect to the Plan or Awards granted hereunder, and
all members of the Committee and each executive officer of the Company shall be
fully indemnified and protected by the Company in respect of any such action,
determination or interpretation.
Section 4. Eligible Persons. All employees of the Company shall be eligible to
participate in the Plan (“Eligible Persons”). An individual shall be deemed an
employee for purposes of the Plan only if such individual receives compensation
from either the Company or one of its Business Units for services performed as
an employee of the Company or any one of its Business Units for any period
during a Performance Period.
Section 5. Awards; Participants. Awards may be granted only to Eligible Persons
with respect to each Performance Period, subject to the terms and conditions set
forth in the Plan. An Eligible Person who has been chosen to receive an Award
under the Plan shall be referred to as a “Participant.”
Section 6. Determination of Targets, Performance Thresholds and Base Salary
Percentage for Participants. Prior to the end of the Required Period, the
Committee shall adopt each of the following with respect to each Participant:
(a) one or more Targets, which shall be equal to a desired level or levels (as
may be measured on an absolute or relative basis, where relative performance may
also be measured by reference to: past performance of the Company or a Business
Unit, a group of peer companies or by a financial market index) for any
Performance Period of: consolidated pretax earnings; return on capital, equity
or assets; earnings measures/ratios (on a gross, net, pre-tax or post-tax
basis), including basic earnings per share, diluted earnings per share, total
earnings, operating earnings, earnings growth, earnings before interest and
taxes and earnings before interest, taxes, depreciation and amortization; net
economic profit (which is operating earnings minus a charge to capital); net
income; operating income; sales; sales growth; gross margin; direct margin;
Share price (including but not limited to growth measures and total stockholder
return); operating profit; per period or cumulative cash flow (including but not
limited to operating cash flow and free cash flow) or cash flow return on
investment (which equals net cash flow divided by total capital); inventory
turns; financial return ratios; market share; balance sheet


3



--------------------------------------------------------------------------------




measurements such as receivable turnover; improvement in or attainment of
expense levels; improvement in or attainment of working capital levels; debt
reduction; strategic innovation; customer or employee satisfaction; individual
objectives; and any combination of the foregoing (collectively, the “Financial
Criteria”). With respect to any Participant who is employed by a Business Unit,
the Financial Criteria shall be based on the results of such Business Unit,
results of the Company, or any combination of the two;
(b) a Performance Threshold with respect to each Target, applicable to one or
more Financial Criteria, which represents a minimum amount that must be attained
for a Participant to receive an Award;
(c) either (i) a Base Salary Percentage, or (ii) fixed monetary amounts, which,
in each case, shall be payable as an Award in the event that 100% of such
Participant’s Targets are achieved.
(d) a mathematical formula or matrix that shall contain weighting for each
Target and indicate the extent to which Awards will be paid if such
Participant’s Performance Thresholds with respect to his or her Targets are
achieved or exceeded.
The Committee shall make such adjustments, to the extent it deems appropriate,
to the Targets and Performance Thresholds to compensate for, or to reflect, any
material changes which may have occurred in accounting practices, tax laws,
other laws or regulations, the financial structure of the Company, acquisitions
or dispositions of Business Units or any unusual circumstances outside of
management’s control which, in the sole judgment of the Committee, alters or
affects the computation of such Targets and Performance Thresholds or the
performance of the Company or any relevant Business Unit (each an “Extraordinary
Event”).
Section 7. Calculation of Awards; Certification; Payment; Deferral. As soon as
practicable after the end of the Performance Period, and subject to any
necessary verification, the Committee shall determine with respect to each
Participant whether and the extent to which the Performance Thresholds
applicable to such Participant’s Targets were achieved or exceeded. Such
Participant’s Award, if any, shall be calculated in accordance with the
mathematical formula or matrix determined pursuant to Section 6, and subject to
the limitations set forth in Section 8 hereof. The Committee shall certify in
writing the amount of such Award and whether each material term of the Plan
relating to such Award has been satisfied. Subject to Section 8 hereof, such
Award shall become payable in cash as promptly as practicable thereafter,
provided however, that any Award shall be paid within 2½ months of the end of
the year in which the Award is no longer subject to a risk of forfeiture.
Section 8. Limitations; Modifications to Awards. Each Award determined pursuant
to Section 6 hereof shall be subject to modification or forfeiture in accordance
with the following provisions:
(a) Limitations. The maximum amount that may be paid to any one Participant in
one Fiscal Year under any and all Awards granted under this Plan is $10,000,000.
(b) Modifications. At any time prior to the payment of an Award, the Committee
may, in its sole discretion, (i) increase, decrease or eliminate the Award
payable to any Participant who is not a Named Executive Officer, or (ii)
decrease or eliminate the Award payable to any Named Executive Officer, in each
case to reflect the individual performance and contribution of, and other
factors relating to, such Participant. The Committee may make such adjustments,
to the extent it deems appropriate to any Award to compensate for, or to
reflect, any Extraordinary Event. The determination of the Committee as to
matters set forth in this Section 8(b) shall be final and conclusive.
Section 9. Employment Requirement. No Participant shall have any right to
receive payment of any Award unless such Participant remains in the employ of
the Company or a Business Unit through the date of payment of such Award;
provided, however, that the Committee may, in its sole discretion, pay all or
any part of


4



--------------------------------------------------------------------------------




an Award to any Participant who, prior to such date of payment, retires, dies or
becomes permanently disabled or where other special circumstances exist with
respect to such Participant, so long as the Performance Thresholds applicable to
the Participant’s Targets were achieved or exceeded. The maximum amount of such
payment, if any, will be calculated, and to the extent determined by the
Committee, paid as provided in Section 6. The determination of the Committee
shall be final and conclusive.
Section 10. Miscellaneous.
(a) No Contract; No Rights to Awards or Continued Employment. The Plan is not a
contract between the Company and any Participant or other employee. No
Participant or other employee shall have any claim or right to receive Awards
under the Plan. Neither the Plan nor any action taken hereunder shall be
construed as giving any employee any right to be retained by the Company or any
of its Business Units.
(b) No Right to Future Participation. Participation in the Plan during one
Performance Period shall not guarantee participation during any other
Performance Period.
(c) Restriction on Transfer. The rights of a Participant with respect to Awards
under the Plan shall not be transferable by the Participant to whom such Award
is granted (other than by will or the laws of descent and distribution), and any
attempted assignment or transfer shall be null and void and shall permit the
Committee, in its sole discretion, to extinguish the Company’s obligation under
the Plan to pay any Award with respect to such Participant.
(d) Tax Withholding. The Company or a subsidiary thereof, as appropriate, shall
have the right to deduct from all payments made under the Plan to a Participant
or to a Participant’s beneficiary or beneficiaries any Federal, foreign, state
or local taxes required by law to be withheld with respect to such payments.
(e) No Restriction on Right of Company to Effect Changes. The Plan shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any recapitalization, reorganization, merger, acquisition,
divestiture, consolidation, spin off, combination, liquidation, dissolution,
sale of assets, or other similar corporate transaction or event involving the
Company or a subsidiary thereof or any other event or series of events, whether
of a similar character or otherwise.
(f) Source of Payments. The Plan shall be unfunded. The Plan shall not create or
be construed to create a trust or separate fund or segregation of assets of any
kind or a fiduciary relationship between the Company and a Participant or any
other individual, corporation, partnership, association, joint-stock company,
trust, unincorporated organization, or government or political subdivision
thereof. To the extent that any Participant is granted an Award hereunder, such
Participant’s right to receive payment of such Award shall be no greater than
the right of any unsecured general creditor of the Company.
(g) No Interest. If the Company for any reason fails to make payment of an Award
at the time such Award becomes payable, the Company shall not be liable for any
interest or other charges thereon.
(h) Amendment and Termination. The Committee may at any time and from time to
time alter, amend, suspend or terminate the Plan in whole or in part.
(i) Governmental Regulations. The Plan, and all Awards hereunder, shall be
subject to all applicable rules and regulations of governmental or other
authorities.
(j) Headings. The headings of sections and subsections herein are included
solely for convenience of reference and shall not affect the meaning of any of
the provisions of the Plan.


5



--------------------------------------------------------------------------------




(k) Governing Law. The validity, construction, interpretation, administration
and effect of the Plan and of its rules and regulations, and rights relating to
the Plan, shall be determined solely in accordance with the laws of the State of
Delaware, without regard to the choice-of-law principles thereof, and applicable
federal law.
(l) Severability. If any term or provision (“Provision”) of the Plan or the
application thereof as to any Participant or circumstance is, to any extent,
found to be illegal or invalid, then the Committee shall sever such Provision
from the Plan and, thereupon, such Provision shall not be a part of the Plan.
(m) Effective Date. The Plan originally became effective as of January 29, 2015.
This Amended and Restated Plan became effective on January 29, 2020. Any Award
outstanding prior to January 29, 2020 shall be governed solely by the terms of
the Plan as in effect on the date such Award was authorized and approved by the
Committee.


6

